[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RESPONSE TO DEFENDANT'S MOTION TO ARTICULATE
1. The court took into consideration 46b-82 and 46b-84 of the General Statutes and the Family Support Guidelines as mandated by the provisions of 46b-215b.
2. Yes. CT Page 1716
3. The fees as provided in paragraph eight shall first be deducted from the Warren fee and paid to defense counsel when the Warren fee is received.
4. G. Yes. See corrected memorandum of decision.
5. Yes.
6. See corrected memorandum of decision.
EDGAR W. BASSICK, III, JUDGE